DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 9/14/2021. Claims 1-20 are currently pending. A new grounds of rejection is being made on unamended claims. Accordingly, this Office Action is being made NON-FINAL.

Terminal Disclaimer
The terminal disclaimer filed on 9/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,538,350 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, the limitation “engages the top surface proximate the rotational angles associated with the second pair of corners” is vague and indefinite because it is not clear how the packaging material can be proximate an angle. An angle is not a physical element and elements can only be proximate a physical element. In order to further prosecution, the limitation has been interpreted to recite “engages the top surface proximate the second pair of corners.” Claim 9 is rejected based on its dependency from claim 8.
	Regarding claims 10 and 11, these claims also recite engaging proximate to rotational angles and have been rejected based on the same reasoning as the rejection of claim 8 above. They have also been interpreted in the same manner. Claims 12 and 13 are rejected based on their dependency from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp (US 5463843).
	Regarding claim 1, Sharp discloses a method of wrapping a load (the assembly of 12, 14, and 16 – Fig. 4A) with a load wrapping apparatus (the cobra stretch wrapper, col. 5, lines 38-41) that controls an elevation of a web of packaging material (W – Fig. 4A) dispensed from a packaging material dispenser (seen in Fig. 7) while providing relative rotation between the load and the packaging material dispenser about an axis of rotation, the load including four corners (see Fig. 4A) adjoining a top surface of the load (the top surface of 16 – Fig. 4A), the method comprising: performing a revolution between the load and the packaging material dispenser (col. 5, lines 54-64); controlling an elevation of a web of the packaging material extending between the packaging material dispenser and the load in a direction generally parallel to the axis of rotation during the revolution (col. 5, lines 54-64); controlling a width of the web between first and second widths during the revolution, wherein the second width is narrower than the first width (col. 5, lines 54-64); and passing the web inwardly of a corner (38 – Fig. 4B) of the load or a pallet upon which the load is supported during the revolution by controlling the (col. 5, lines 54-64).

Sharp further discloses:
	Claim 2, controlling the width of the web to narrow the web to the second width prior to contact of the web with the corner is performed when the controlled elevation of the web is such that the web would contact the corner if the controlled width of the web is the first width (see Fig. 4B).

	Claim 3, the four corners are arranged into first and second pairs of opposing corners, wherein the four corners includes sequentially- arranged first, second, third and fourth corners, wherein the first pair of opposing corners includes the first and third corners and the second pair of opposing corners includes the second and fourth corners, and wherein the method further comprises controlling an elevation of at least a portion of the packaging material dispenser and/or controlling the width of the web such that the web engages each corner of the first pair 53of opposing corners and such that the web passes inwardly of each corner of the second pair of opposing corners (col. 5, line 54 – col. 6, line 9 and see Fig. 4D).

	Claim 5, controlling an elevation of the web based upon a length or width of the load (see Fig. 4, if the elevation did not correspond to the length and width of the load, the web material would not be tight against the load).

(see Fig. 4, if the elevation did not correspond to a subsequent corner of the load, the web could not be tightly wrapped around the load).

	Claim 7, each of the four corners is association with a rotational angle between the load and the packaging material dispenser about the axis of rotation (since there is relative rotation between the load and the packaging material dispenser, there is necessarily a rotational angle associated with each of the four corners between the load and the packaging material dispenser).

	Claim 8, the top surface (the top surface of 16 – Fig. 4A) of the load is substantially flat (see Fig. 4A), and wherein the packaging material applied to the load during the revolution engages the top surface proximate the second pair of opposing corners (see Fig. 4B).

	Claim 9, the top surface includes a top sheet or a slip sheet (16 – Fig. 4A), and wherein the packaging material applied to the load during the revolution covers at least a portion of the top sheet or slip sheet (see Fig. 4B).

	Claim 10, at least a portion of the top surface (16 – Fig. 4a) of the load has a ragged topography (the projections depicted in 16 – Fig. 4A are interpreted as giving the top surface a ragged topography), and wherein the packaging material applied to the load during the (see Fig. 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 5463843) in view of Lancaster (US 5463842).
	Regarding claim 14, Sharp discloses an apparatus (the cobra stretch wrapper, col. 5, lines 38-41) for wrapping a load (the assembly of 12, 14, and 16 – Fig. 4A) with packaging material (W – Fig. 4A), the apparatus comprising: a packaging material dispenser (the holder depicted in Fig. 7) configured to dispense packaging material to the load (seen in Fig. 7); a roping mechanism (G – Fig. 7) configured to selectively narrow a width of the web and raise an elevation of a bottom edge of the web (seen in Fig. 7); and wherein the apparatus is configured to generate relative rotation between the packaging material and the load about an axis of rotation (col. 5, lines 54-64), control an elevation of the web of packaging material generally parallel to the axis of rotation (col. 5, lines 54-64); and pass the web inwardly of a corner (38 – Fig. 4B) of the load while performing a revolution between the load and the packaging material (col. 5, lines 54-64).
	However, Sharp does not expressly disclose how the relative rotation is generated, how changes in the elevation is performed, or how the apparatus is controlled.
	Lancaster teaches an apparatus comprising a first drive mechanism (46 – Fig. 13) configured to generate relative rotation between a packaging material and a load about an axis of rotation (col. 3, lines 39-42); a second drive mechanism (74 – Fig. 16) configured to control an elevation of the web of packaging material generally parallel to the axis of rotation (col. 3, lines 61-64); and a controller (43 – Fig. 17) to control the functions of the apparatus (col. 6, lines 48-58). One of ordinary skill in the art, upon reading the teaching of Lancaster, would have recognized that the first drive mechanism, the second drive mechanism, and the controller could be used to perform the functions of Sharp.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the first drive mechanism, the second drive mechanism, and the controller of Lancaster to generate relative rotation between the packaging material and the load about an axis of rotation, control an elevation of the web of packaging material generally parallel to the axis of rotation, and control the apparatus respectively of Sharp since Sharp in silent as to how these functions are performed and Lancaster provides a known solution.

Sharp, as modified by Lancaster, further teaches:
	Claim 15, the controller is configured to control the roping mechanism to narrow the (see Fig. 4B, Sharp).

	Claim 16, the load includes four corners adjoining a top surface (the top surfaced of 16 – Fig. 4A, Sharp) of the load and arranged into first and second pairs of opposing corners, wherein the four corners includes sequentially-arranged first, second, third and fourth corners, wherein the first pair of opposing corners includes the first and third corners and the second pair of opposing corners includes the second and fourth corners, and wherein the controller is configured to control the second drive mechanism to control an elevation of at least a portion of the packaging material dispenser and/or to control the roping mechanism to control the width of the web such that the web engages each corner of the first pair of opposing corners and such that the web passes inwardly of each corner of the second pair of opposing corners (col. 5, line 54 – col. 6, line 9 and see Fig. 4D, Sharp).

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
10/22/2021